FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                         June 2, 2022

                                     No. 04-22-00217-CV

       IN THE INTEREST OF Z.R.F.M., Z.T.P., Z.R.N.R., AND Z.J.A.P., Children

                 From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021PA00613
                         Honorable Susan D. Reed, Judge Presiding


                                       ORDER

      After we granted Appellant Mom’s first motion for an extension of time to file the brief,
Mom’s brief was due on May 31, 2022. See TEX. R. APP. P. 38.6(a). On the due date, Mom
moved for a seven-day extension of time to file her brief.
       Appellant Mom’s motion is granted. Her brief is due on June 7, 2022.



                                                   _________________________________
                                                   Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court